An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-807
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


IN THE MATTER OF:

      A.G.                                    Durham County
                                              No. 07 J 23




      Appeal by respondent-mother from order entered 2 April 2013

by Judge Brian C. Wilks in Durham County District Court.                      Heard

in the Court of Appeals 13 January 2014.


      Robin K. Martinek for petitioner-appellee                   Durham    County
      Department of Social Services.

      Duncan B. McCormick for respondent-appellant mother.

      Derrick J. Hensley for guardian ad litem.


      HUNTER, Robert C., Judge.


      Respondent appeals from an order that ceased reunification

efforts with her minor child, A.G. (“Andy”) and placed him in

the legal and physical custody of a former foster parent.                         We

affirm.

                                   Background
                                            -2-
       On 25 January 2007, the Durham County Department of Social

Services (“DSS”) filed a petition alleging that Andy and two

siblings     were    neglected        juveniles.        DSS   assumed     non-secure

custody of the children that same day.                  After a hearing in April

and    May   of     2007,     the     trial    court    entered    an   order     that

adjudicated       Andy      and     his    siblings    neglected    and    dependent

juveniles and continued them in the legal and physical custody

of    DSS.     The    court       found     that    respondent’s    mental      health

conditions interfered with her judgment and impaired her ability

to care for and protect her children.                  To remedy the conditions

that led to or contributed to the removal of the children from

her custody, the trial court directed respondent to obtain a

full    psychological         evaluation,         including   an   assessment      for

medication, and that she receive recommended treatment.

       For several months, respondent worked with DSS to correct

the conditions that led to the removal of Andy and his siblings

from her home.           The trial court rewarded respondent’s efforts

when, by order dated 7 April 2010, it returned Andy and his

siblings to her custody.                  However, on 12 May 2010, DSS filed

another petition alleging Andy and his siblings were neglected

juveniles, and again took non-secure custody of the children.

After a hearing on 1 December 2010, the trial court entered an
                                                -3-
order   on    6     January        2011     adjudicating         Andy       and    two     of       his

siblings neglected juveniles.                     The court found that respondent

was unable to manage her frustrations with her children, which

resulted      in     her     use     of     inappropriate           discipline          with        the

children.           Nevertheless,          the    court       returned           Andy    and        his

siblings     to     respondent’s          custody      pursuant        to   a     court-ordered

protection         plan,     which         specifically          included         no     physical

punishment.

    After          his     return       home,     significant          conflict         developed

between Andy and respondent, resulting in his placement in a

rapid     response         placement        provided        by      DSS     to    address           his

aggressive        behavior        and     language      towards        respondent.              Andy

returned home on 14 June 2011, but on 4 July 2011 respondent

called the police after an altercation with Andy.                                        Andy was

charged      with        simple    assault,       and       while      being       taken       to     a

relative’s         home     to     spend    the       night      he    disclosed         suicidal

ideation.          Andy     was    transported         to     the     emergency         room,       and

admitted to UNC Hospital the next day.                           On 12 July 2011, Andy

was released from the hospital with the agreement that he not

return to respondent’s home.                     Respondent agreed to place Andy

with a former foster parent.
                                            -4-
       Andy continued to live with his former foster parent for

the next several months and had biweekly supervised visitation

with   respondent      and     his    siblings.           After    a     hearing    on   13

December 2012, the trial court entered an order changing the

permanent plan for Andy to custody with the foster parent and

granting      legal   and     physical          custody   of   Andy      to   the   foster

parent.    The court further found that Andy’s reunification with

respondent was not a viable option, and reunification efforts

should therefore cease.          Respondent appeals.

                                      Discussion

       We first address respondent’s argument that the trial court

erred in making finding of fact number fifteen, which states:

              The Mother continues to believe that she has
              never done anything to harm the child or
              contribute to the child being out of the
              home.   She does not believe the child has
              suffered trauma.

We   review    this    finding       of    fact     to    determine      whether    it   is

supported by competent evidence in the record.                         In re P.O., 207
N.C. App. 35, 41, 698 S.E.2d 525, 530 (2010).

       In the 2011 order adjudicating Andy neglected, the trial

court found that respondent “never denied that she used physical

punishment      to    discipline          the     children[,      and]    contends       her

children      have    never    been        hurt    and     that    her    actions     were
                                               -5-
exaggerated and embellished by others.”                       Respondent continued to

blame others for Andy’s behavioral problems at the permanency

planning hearing, where she asserted that his current problems

were caused by people telling him that if he were not in her

custody he could become a United States citizen.                            Additionally,

when specifically asked if she thought she had done anything to

contribute to the trauma Andy has experienced, she replied that

“things did happen” and “things did affect him,” but stated that

she did not “think that the things that happen[ed] in the past”

were     the        cause     of      Andy’s        current     behavioral      problems.

Respondent’s testimony reveals that she has not accepted that

her    inappropriate         discipline        of    Andy     and   failure   to   provide

proper care for Andy contributed to his removal from her home,

and    were    an    underlying       cause     of    the     trauma   he   continues   to

suffer.       Accordingly, we overrule this argument.

       Respondent also argues the trial court erred in ordering

that DSS cease providing her with efforts to reunify her with

Andy.     Respondent contends that the trial court’s findings of

fact regarding her visitation with Andy and participation in

therapy       do    not     support    its     conclusion.          Respondent     further

argues that the court erred in concluding that reunification was
                                   -6-
inconsistent     with   Andy’s   health,   safety,    and   need    for     a

permanent home within a reasonable time.        We disagree.

    A trial court may order that

           reasonable efforts to eliminate the need for
           placement of the juvenile shall not be
           required or shall cease if the court makes
           written findings of fact that:

           (1)   Such efforts clearly would be futile or
                 would    be   inconsistent   with    the
                 juvenile’s health, safety, and need for
                 a   safe,   permanent  home   within   a
                 reasonable period of time[.]

N.C. Gen. Stat. § 7B-507(b)(1) (2013).          “This Court reviews an

order that ceases reunification efforts to determine whether the

trial court made appropriate findings, whether the findings are

based   upon   credible   evidence,   whether   the   findings     of    fact

support the trial court’s conclusions, and whether the trial

court abused its discretion with respect to disposition.”               In re

C.M., 183 N.C. App. 207, 213, 644 S.E.2d 588, 594 (2007).

    Here, the trial court found:

           6. [Andy] continues to receive therapy with
           Mary Sue Cherney.     He continues to make
           progress in therapy learning to understand
           mature,   interpersonal   relationships   and
           reciprocity.    [Andy] has started taking
           [medication] as recommended by Dr. Chevy
           from the Center for Child and Family Health
           to address depressive symptoms and make
           [him] more receptive to therapy.        Since
           being on the medication, his behavior has
           leveled out and he is sleeping a lot better.
                     -7-


7.   [Andy] visits with [respondent] and his
siblings every other Thursday, supervised by
Durham DSS at the Genesis Home from 4 pm to
5 pm.    The interaction between [Andy] and
[respondent] has not changed much since the
last hearing. There continues to be minimal
communication between the two.        [Andy]
indicates that the visits are not for him to
visit with his mother but to spend time with
his sisters.

. . . .

9.   [Andy] continues to do well in [the
foster parent’s] home.   She is providing a
safe and nurturing environment for [Andy]
and ensuring that all of his basic needs are
being met.

. . . .

12.    [Respondent] meets with Karla Siu,
Family Therapist, once every three weeks and
has missed one appointment since the last
court date.    This session was rescheduled.
[Andy] has not been a part of these
sessions. It is unknown when family therapy
that will incorporate [Andy] will begin.
Ms. Siu feels that family therapy would be
more damaging than helpful at this time and
there is a need to get to know [respondent]
before engaging [Andy].    While [respondent]
is keeping her appointments, she has not
been very engaged in the sessions. She has
indicated that she does not trust Karla Siu
and   is    frustrated   with   the   system.
[Respondent’s] therapy is anticipated to
take   approximately   one  year   of  weekly
therapy.   It is predicted that [respondent]
will be ready for family therapy after she
makes positive progress in two of her
outlined goals for two straight months.    It
is unknown when this will happen.
                                     -8-


           13. [Andy] is not ready for family therapy
           at this time, but he is working with Mary
           Sue Cherney towards preparing for family
           therapy.

           . . . .

           16.   [Respondent] has been consistent with
           visitation,   but  there   continues   to be
           problematic communication. [Respondent] was
           informed    that  [Andy]    was   placed  on
           medication.   She continues to indicate that
           she does not want [Andy] on medication.

Respondent does not challenge these findings, and they are thus

binding on appeal.      In re I.T.P-L., 194 N.C. App. 453, 462, 670
S.E.2d 282, 287 (2008), disc. review denied, 363 N.C. 581, 681
S.E.2d 783 (2009).

       We agree with respondent that the trial court’s findings

support her contention that she has been diligent in attending

her visitation with Andy and her therapy sessions.                   However,

diligent       attendance     is   insufficient     in     this   instance.

Respondent and Andy have been involved with DSS since 2007, and

have    been    under   the    court’s     supervision    pursuant    to   an

adjudication of neglect entered in January of 2011.               Andy made

progress in his therapy due in part to prescribed medication,

which respondent does not want Andy to take.             Nonetheless, it is

still unclear when he will be ready to engage in family therapy

with respondent, a pre-cursor to any reunification between the
                                      -9-
two.    Over the two years prior to the entry of the permanency

planning order at issue, respondent made negligible progress in

her therapy sessions and it is unknown when she will achieve

sufficient    progress     to    begin      family   therapy    with     Andy.

Additionally,     as    discussed     above,    respondent     continues     to

believe that she has never harmed Andy or contributed to his

removal from her home.

       Given respondent’s lack of progress in her own therapy and

opposition to medication that is assisting Andy’s therapy, we

hold the trial court’s findings of fact show that reunification

efforts   would   be    futile   or   inconsistent   with    Andy’s     health,

safety, and need for a safe, permanent home within a reasonable

period of time.        We conclude that respondent has not shown the

trial     court   abused     its      discretion     in     directing      that

reunification efforts cease, and overrule this argument.

       Similarly, we overrule respondent’s argument that the trial

court abused its discretion by changing the permanent plan for

Andy to custody with the former foster parent and awarding her

custody of Andy.        The purpose of a permanency planning hearing

is to “develop a plan to achieve a safe, permanent home for the

juvenile within a reasonable period of time.”             N.C. Gen. Stat. §
                                          -10-
7B-907(a) (2011).1        “This Court's review of a permanency planning

order is limited to whether there is competent evidence in the

record to support the findings and whether the findings support

the conclusions of law.”            In re P.O., 207 N.C. App. at 41, 698

S.E.2d at 530.       “We review a trial court’s determination as to

the best interest of the child for an abuse of discretion.”                         In

re D.S.A., 181 N.C. App. 715, 720, 641 S.E.2d 18, 22 (2007).

      The trial court’s conclusion to set the permanent plan for

Andy as custody with the former foster parent, and award her

custody of Andy is fully supported by its findings detailing the

uncertainty    as    to    when     family       therapy   could      commence    and

respondent’s failure to: (1) make progress with her therapy; (2)

acknowledge her role in contributing to the harm and trauma Andy

suffered over the years; and (3) improve her communication and

relationship   with       Andy    during    visitation.        Based    upon     these

findings,   and     her    demonstrated      opposition     to     Andy’s   use    of

medication to complement his mental health therapy, we cannot

say   the   trial    court       abused    its    discretion     in    setting    the



1
  N.C. Gen. Stat. § 7B-907 has since been repealed and replaced
by N.C. Gen. Stat. § 7B-906.1. See 2013 Sess. Laws 129, §§ 25-
26.   However, N.C. Gen. Stat. § 7B-906.1 is only applicable to
“actions filed or pending on or after” 1 October 2013.     2013
Sess. Laws 129, § 41. Here, the trial court entered the order
from which respondent appeals on 2 April 2013.   Thus, we apply
section 7B-907.
                               -11-
permanent plan for Andy and awarding custody of Andy to the

former foster parent pursuant to that plan.     Accordingly, we

overrule this argument.

                             Conclusion

    After careful review, we affirm the trial court’s order.



    AFFIRMED.

    Judges BRYANT and STEELMAN concur.

    Report per Rule 30(e).